Case 1:18-cv-08170-DLC-GWG Document 152 Filed 11/13/19 Page 1 of 1

VERNER SIMON

30 WALL STREET, 8" FLoor « New York, NEW Yor«K 10005 * (212) 502 5500 / (212) 502 5400 FAX

November 13, 2019

    
 

‘
t
t
i
ot
nepoear PIE TEES |
* Lay an awe eas

i

VIA ECF

Hon. Denise L. Cote

United States District Court
Southern District of New York
500 Pearl Street, Room 1610
New York, NY 10007 Re: Lebetkin v Giray et al.

Case No.; 18-cv-8170

 

Dear Judge Cote:

As Plaintiffs counsel, pursuant to your Individual Rule 4., a., I have delivered my Exhibit A
which accompanies my pre-Motion letter to re-open discovery and to re-open Defendant Giray’s
deposition. Exhibit A, a letter | received from an inmate in the West Palm Beach Detention Center
charging Defendant with criminal conduct, would seem to be a document which should not be
filed on any public record until the truth of statements made therein has been established. Toward
that end, I seek an Order and commission to depose the incarcerated sender on issues relevant to

this civil proceeding. The basis for my request has been set out in the pre-motion letter which has
been efiled.

Thank you for your time and consideration of the issue presented,

Very truly yours,
VERNER SIMON

——

PAUL VERNER

Ake eth % seat A
ar,
po ucl |

| fap

 

 
